905 F.2d 1529Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John Stephen GILREATH;  Claude F. Bloodgood, III;  Donald W.Newton;  Keith H. Ogren, Plaintiffs-Appellants,v.VIRGINIA PAROLE BOARD, Defendant-Appellee.
No. 90-6253.
United States Court of Appeals, Fourth Circuit.
Submitted March 7, 1990.Decided May 21, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Albert V. Bryan, Jr., Chief District Judge.  (C/A No. 89-915-AM)
John Stephen Gilreath, Claude F. Bloodgood, III, Donald W. Newton, Keith H. Ogren, appellants pro se.
Robert Harkness Herring, Jr., Assistant Attorney General, Richmond, Va., for appellee.
E.D.Va.
DISMISSED.
Before PHILLIPS, SPROUSE and CHAPMAN, Circuit Judges.
PER CURIAM:


1
John Gilreath, Claude Bloodgood, Donald Newton, and Keith Ogren brought this 42 U.S.C. Sec. 1983 action alleging that they were unlawfully denied parole based upon the boilerplate language "due to the seriousness of your offense," without further explanation.  They moved to add a fifth plaintiff, Carl Ray Chalmers, whose parole denial also included the boilerplate language.  The district court construed the motion to add Chalmers as a motion to certify the plaintiffs as a class.  The district court denied the motion and dismissed all of the plaintiffs except Gilreath, instructing the other plaintiffs that they could file individual actions.


2
The district court's denial of class certification is not immediately appealable.   Coopers & Lybrand v. Livesay, 437 U.S. 463, 467 (1978).  Further, the dismissal of some but not all of the plaintiffs is not a reviewable order under Fed.R.Civ.P. 54(b) because it did not end the litigation on the merits and the district court did not certify the order for immediate appeal.   Robinson v. Parke-Davis and Co., 685 F.2d 912, 913 (4th Cir.1982).  Therefore, the appeal is dismissed for lack of jurisdiction.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
DISMISSED.